
	
		II
		109th CONGRESS
		2d Session
		S. 2916
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2006
			Mrs. Clinton (for
			 herself, Mr. Reid,
			 Mr. Kerry, Mrs.
			 Boxer, Mr. Harkin,
			 Mr. Lautenberg, Mr. Obama, Mr.
			 Jeffords, Mr. Bingaman, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security
		  Act to expand access to contraceptive services for women and men under the
		  Medicaid program, help low income women and couples prevent unintended
		  pregnancies and reduce abortion, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unintended Pregnancy Reduction Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Rates of unintended pregnancy in the United
			 States increased by nearly 30 percent among low-income women between 1994 and
			 2002, and a low-income woman today is 4 times as likely to have an unintended
			 pregnancy as her higher income counterpart.
			(2)Abortion rates decreased among higher
			 income women but increased among low income women between 1994 and 2002, and a
			 low income woman is more than 4 times as likely to have an abortion as her
			 higher income counterpart.
			(3)Contraceptive use reduces a woman’s
			 probability of having an abortion by 85 percent.
			(4)Levels of contraceptive use among
			 low-income women at risk of unintended pregnancy declined significantly between
			 1994 and 2002, from 92 percent to 86 percent.
			(5)Publicly funded contraceptive services have
			 been shown to prevent 1,300,000 unintended pregnancies each year, and in the
			 absence of these services the United States abortion rate would likely be 40
			 percent higher than it is.
			(6)By helping couples avoid unintended
			 pregnancy, Medicaid-funded contraceptive services are highly cost-effective,
			 and every public dollar spent on family planning saves $3 in the cost of
			 pregnancy-related care alone.
			(7)Federal law requires State Medicaid
			 programs to cover pregnancy-related care for women with incomes up to 133
			 percent of poverty, and 17 States have expanded this coverage to women with
			 incomes up to 200 percent of poverty.
			(8)18 States have expanded Medicaid coverage
			 for family planning services to the same level at which they provide Medicaid
			 funded pregnancy-related care.
			(9)Equalizing the eligibility levels for
			 family planning and pregnancy-related care nationwide would maximize the
			 cost-savings to both the Federal and State Governments.
			(10)A woman should have equal access to
			 contraceptive services to help prevent an unintended pregnancy and to
			 pregnancy-related care if she does become pregnant.
			3.Clarification of
			 coverage of family planning services and suppliesSection 1937(b) of the Social Security Act
			 (42 U.S.C. 1396u–7(b)) is amended by adding at the end the following:
			
				(5)Coverage of
				family planning services and suppliesNotwithstanding the previous provisions of
				this section, a State may not provide for medical assistance through enrollment
				of an individual with benchmark coverage or benchmark-equivalent coverage under
				this section unless that coverage includes family planning services and
				supplies as described in section
				1905(a)(4)(C).
				.
		4.Expansion of family
			 planning services
			(a)Coverage as
			 Mandatory Categorically Needy Group
				(1)In
			 generalSection
			 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is
			 amended—
					(A)in subclause (VI), by striking
			 or at the end;
					(B)in subclause (VII), by adding
			 or at the end; and
					(C)by adding at the end the following new
			 subclause:
						
							(VIII)who are described in subsection (dd)
				(relating to individuals who meet the income standards for pregnant
				women);
							.
					(2)Group
			 describedSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the
			 following new subsection:
					
						(dd)(1)Individuals described in this subsection
				are individuals who—
								(A)meet at least the income eligibility
				standards established under the State plan as of May 1, 2006, for pregnant
				women or such higher income eligibility standard for such women as the State
				may establish; and
								(B)are not pregnant.
								(2)At the option of a State, individuals
				described in this subsection may include individuals who are determined to meet
				the income eligibility standards referred to in paragraph (1)(A) under the
				terms and conditions applicable to making eligibility determinations for
				medical assistance under this title under a waiver to provide the benefits
				described in clause (XV) of the matter following subparagraph (G) of section
				1902(a)(10) granted to the State under section 1115 as of May 1,
				2006.
							.
				(3)Limitation on
			 benefitsSection 1902(a)(10)
			 of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter
			 following subparagraph (G)—
					(A)by striking and (XIV) and
			 inserting (XIV); and
					(B)by inserting , and (XV) the medical
			 assistance made available to an individual described in subsection (dd) who is
			 eligible for medical assistance only because of subparagraph (A)(10)(i)(VIII)
			 shall be limited to family planning services and supplies described in
			 1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment
			 services that are provided in conjunction with a family planning service in a
			 family planning setting provided during the period in which such an individual
			 is eligible; after cervical cancer.
					(4)Conforming
			 amendmentsSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding
			 paragraph (1)—
					(A)in clause (xii), by striking
			 or at the end;
					(B)in clause (xii), by adding
			 or at the end; and
					(C)by inserting after clause (xiii) the
			 following:
						
							(xiv)individuals described in section
				1902(dd),
							.
					(b)Presumptive
			 eligibility
				(1)In
			 generalTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after
			 section 1920B the following:
					
						1902C.PRESUMPTIVE ELIGIBILITY FOR FAMILY PLANNING
		  SERVICES(a)State
				OptionA State plan approved
				under section 1902 may provide for making medical assistance available to an
				individual described in section 1902(dd) (relating to individuals who meet the
				income eligibility standard for pregnant women in the State) during a
				presumptive eligibility period. In the case of an individual described in
				section 1902(dd) who is eligible for medical assistance only because of
				subparagraph (A)(10)(i)(VIII), such medical assistance may be limited to family
				planning services and supplies described in 1905(a)(4)(C) and, at the State’s
				option, medical diagnosis or treatment services that are provided in
				conjunction with a family planning service in a family planning setting
				provided during the period in which such an individual is eligible.
							(b)DefinitionsFor purposes of this section:
								(1)Presumptive
				eligibility periodThe term
				presumptive eligibility period means, with respect to an
				individual described in subsection (a), the period that—
									(A)begins with the date on which a qualified
				entity determines, on the basis of preliminary information, that the individual
				is described in section 1902(dd); and
									(B)ends with (and includes) the earlier
				of—
										(i)the day on which a determination is made
				with respect to the eligibility of such individual for services under the State
				plan; or
										(ii)in the case of such an individual who does
				not file an application by the last day of the month following the month during
				which the entity makes the determination referred to in subparagraph (A), such
				last day.
										(2)Qualified
				entity
									(A)In
				generalSubject to
				subparagraph (B), the term qualified entity means any entity
				that—
										(i)is eligible for payments under a State plan
				approved under this title; and
										(ii)is determined by the State agency to be
				capable of making determinations of the type described in paragraph
				(1)(A).
										(B)RegulationsThe Secretary may issue regulations further
				limiting those entities that may become qualified entities in order to prevent
				fraud and abuse and for other reasons.
									(C)Rule of
				constructionNothing in this
				paragraph shall be construed as preventing a State from limiting the classes of
				entities that may become qualified entities, consistent with any limitations
				imposed under subparagraph (B).
									(c)Administration
								(1)In
				generalThe State agency
				shall provide qualified entities with—
									(A)such forms as are necessary for an
				application to be made by an individual described in subsection (a) for medical
				assistance under the State plan; and
									(B)information on how to assist such
				individuals in completing and filing such forms.
									(2)Notification
				requirementsA qualified
				entity that determines under subsection (b)(1)(A) that an individual described
				in subsection (a) is presumptively eligible for medical assistance under a
				State plan shall—
									(A)notify the State agency of the
				determination within 5 working days after the date on which determination is
				made; and
									(B)inform such individual at the time the
				determination is made that an application for medical assistance is required to
				be made by not later than the last day of the month following the month during
				which the determination is made.
									(3)Application for
				medical assistanceIn the
				case of an individual described in subsection (a) who is determined by a
				qualified entity to be presumptively eligible for medical assistance under a
				State plan, the individual shall apply for medical assistance by not later than
				the last day of the month following the month during which the determination is
				made.
								(d)PaymentNotwithstanding any other provision of this
				title, medical assistance that—
								(1)is furnished to an individual described in
				subsection (a)—
									(A)during a presumptive eligibility
				period;
									(B)by a entity that is eligible for payments
				under the State plan; and
									(2)is included in the care and services
				covered by the State plan, shall be treated as medical assistance provided by
				such plan for purposes of clause (4) of the first sentence of section
				1905(b).
								.
				(2)Conforming
			 amendments
					(A)Section 1902(a)(47) of the Social Security
			 Act (42 U.S.C. 1396a(a)(47)) is amended by inserting before the semicolon at
			 the end the following: and provide for making medical assistance
			 available to individuals described in subsection (a) of section 1920C during a
			 presumptive eligibility period in accordance with such section..
					(B)Section 1903(u)(1)(D)(v) of such Act (42
			 U.S.C. 1396b(u)(1)(D)(v)) is amended—
						(i)by striking or for and
			 inserting , for; and
						(ii)by inserting before the period the
			 following: , or for medical assistance provided to an individual
			 described in subsection (a) of section 1920C during a presumptive eligibility
			 period under such section.
						5.Effective
			 date
			(a)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this Act take effect on October 1,
			 2006.
			(b)Extension of
			 effective date for state law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirements imposed by the amendments made by
			 this Act, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
			
